In an action to recover damages for personal injuries sustained by plaintiff Grace Forlenza (then an infant) when she fell down a stairway leading to one of defendant’s subway stations, owing to an alleged defective tread on one of the steps, and by the father to recover for loss of services, the jury found a verdict for plaintiffs, based on defendant’s negligence and plaintiff Grace Forlenza’s freedom from contributory negligence. Judgment affirmed, with costs. There is sufficient evidence, if believed, to support the verdict. Cars-well, Davis and Taylor, JJ., concur; Hagarty and Adel, JJ., dissent and vote for a new trial on the ground that the verdict is against the weight of evidence.